United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40355
                        Conference Calendar



TYRONN ELISTER BROWNING,

                                         Plaintiff-Appellant,

versus

K. C. LOVE, Doctor, Gurney Unit; CLASSIFICATION DEPARTMENT,
Gurney Unit; KAY SHEELEY, Regional Director; ROCHELLE MCKINNEY,
Professional Standards, Texas Department of Criminal Justice;
JOHN SHARP,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-192
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Former Texas prisoner Tyronn Elister Browning appeals the

district court’s summary judgment in favor of the defendants in

his 42 U.S.C. § 1983 action challenging his job assignment during

his incarceration.   On appeal, Browning does not address any of

the facts or issues raised in his complaint or the motion for

summary judgment, nor does he make any particular allegations


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40355
                                 -2-

against any of the named defendants.    Failure to identify an

error in the district court’s analysis is the same as if the

appellant had not appealed the judgment.     Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Although pro se briefs are afforded liberal construction, Haines

v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must

brief arguments in order to preserve them, Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).   Browning’s appeal is without

arguable merit and is thus frivolous.      See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983).   Accordingly, the appeal is

DISMISSED.   5TH CIR. R. 42.2.